[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 14, 2008
                              No. 07-15401                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 06-21828-CV-JAL

MARJORIE SANTAYANA FIGUEIRA,


                                                            Plaintiff-Appellant,

                                    versus

MIAMI-DADE COUNTY PUBLIC SCHOOL BOARD,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (October 14, 2008)


Before ANDERSON, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Appellant Marjorie Figueira appeals the grant of summary judgment in favor
of Miami Dade County on her claims of age and race discrimination. After

reviewing the briefs and the record, we AFFIRM the judgment for the reasons

stated in the district court’s thorough and well-reasoned order dated October 11,

2007.1




         1
          In particular, we are unpersuaded that appellant was constructively discharged because
she was told “horrible things” would happen to her if she did not retire. This isolated remark,
even if believed by a factfinder, does not rise to the level of severe or pervasive conduct that
would support a hostile work environment claim, much less create such intolerable conditions
that a reasonable person would be compelled to resign, as required for constructive discharge.
See, e.g., Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1231 (11th Cir. 2001) (citations
omitted) (constructive discharge requires a showing of greater severity or pervasiveness than
hostile work environment).

                                                2